ORDER

PER CURIAM.
A jury found defendant guilty of three counts of second degree burglary and one count of receiving stolen property. The trial court found that defendant was a prior and persistent offender and sentenced him to fifteen years on each count, all to run concurrently.
On direct appeal, defendant raises three points. We have studied the briefs, legal file, and transcript. No error of law appears and no jurisprudential purpose would be served by a written opinion. The judgment and sentences are affirmed pursuant to Rule 30.25.
Defendant filed a Rule 29.15 motion and his counsel filed an amended motion. The motion court granted defendant a hearing and thereafter denied the motion. Defendant appealed, however none of his points on appeal relate to the Rule 29.15 proceeding. As such, that appeal is deemed abandoned and is dismissed. State v. Rogers, 942 S.W.2d 393, 398 (Mo.App. S.D.1997).